DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second data plane forwarding circuit", however there is no previous recitation of a second data plane forwarding circuit.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 11, 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran et al. “Tran” US 10,461,421.

Regarding claim 1, Tran teaches a hardware forwarding element comprising:
A first data plane forwarding circuit to perform a first set of data plane forwarding operations (Column 18 Lines 34-46 teaches a data plane for exchanging/forwarding data messages though the SDN, see also Figure 7a and Column 72 Lines 38-65);
A control plane circuit including a set of processing units and non-transitory medium storing a second data plane forwarding program for execution by the set of processing units, wherein the second data plane forwarding program to perform a second set of data plane forwarding operations (Column 18 Lines 34-46 teaches a data plane for exchanging/forwarding data messages though the SDN.  Further the data/forwarding/control planes are for forwarding traffic to a next hop; Column 72 Lines 62-65; Figure 7A).



Regarding claim 3, Tran teaches the control plane provides the data to the first data plane forwarding circuit to forward in the network (the control plane makes decisions on traffic routing and the data plane (i.e. first forwarding circuit) forwards the traffic along the path according to the control plane logic; Column 72 lines 50-65).

Regarding claim 4, Tran teaches the control circuit plane includes a NIC that receives data processed by the second set of forwarding operations (Figures 1A-1D, in particular 1D shows the control circuit which can receive data; Column 18 Lines 34-46.  Further yet, Column 72 lines 50-65 disclose the control plane in operation with the data plane for forwarding packets in a network).

Regarding claim 6, Tran teaches both sets of operations include layer 2 operations (packets are routed utilizing layer-2; Column 22 Lines 45-64.  Further yet, the data being routed/forwarded can be to all layers, and thus layer 2 processing would take place on the operations performed; Column 73 Lines 1-6).

Regarding claim 7, Tran teaches the second sets of forwarding operations include one or more service operations to perform on a set of data received (Column 18 

Regarding claim 8, Tran teaches the set of data is associated with a network slice and the service operations are part of a service chain of operations on the data associated with the slice (Column 18 Lines 34-46 teaches a data plane for exchanging/forwarding data messages though the SDN.  Further, service chaining and network slicing can take place).

Regarding claim 10, Tran teaches the second sets of forwarding operations include one or more service operations to perform on a set of data received (Column 18 Lines 34-46 teaches a data plane for exchanging/forwarding data messages though the SDN.  Further, service chaining and network slicing can take place.  Further the data/forwarding/control planes are for forwarding traffic to a next hop; Column 72 Lines 50-65; Figure 7A).

Regarding claim 11, Tran teaches the first data plane is a physcial plane of hardware and the second is a virtual data plane (Figure 1a-1d shows the physical makeup of the data plane.  Further, the controller exchanges messages using SDN and virtualized networks and thus includes a virtual component as well; Column 18 Lines 34-46).

Regarding claim 16, Tran teaches a hardware forwarding element comprising:
A data plane forwarding circuit and a control plane circuit including a set of processing units and non-transitory medium storing a second data plane forwarding program for execution by the set of processing units, wherein a message is received from the data plane forwarding circuit, an operation is performed on the data and it is returned to the data plane for forwarding (Column 18 Lines 34-46 teaches a data plane for exchanging/forwarding data messages though the SDN.  Further the data/forwarding/control planes are for forwarding traffic to a next hop; Column 72 Lines 62-65; Figure 7A.  Lastly, the control plane makes decisions on traffic routing and the data plane (i.e. first forwarding circuit) forwards the traffic along the path according to the control plane logic; Column 72 lines 50-65.  Thus one can see the packet is processed (transmitted/returned) between the control and data circuits for processing and forwarding).

Regarding claim 17, Tran teaches the data plane is a middlebox service operation (Column 18 Lines 36-46 teach a virtual / software / logical network for data functions with respect to control planes/data planes for routing data.  These are viewed as middlebox services).

Regarding claim 18, Tran teaches the middlebox service operation is sliced based (Column 18 Lines 34-46 teaches a data plane for exchanging/forwarding data 

Regarding claim 19, Tran teaches the data plane operation is a forwarding operation (the control plane makes decisions on traffic routing and the data plane forwards the traffic along the path according to the control plane logic; Column 72 lines 50-65).

Regarding claim 20, Tran teaches the middlebox service operation is sliced based (Column 18 Lines 34-46 teaches a data plane for exchanging/forwarding data messages though the SDN.  Further, service chaining and network slicing can take place).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Regmi et al. “Regmi” US 2018/0248770.

Regarding claim 5, Tran does not disclose sending the packet to the control plane if it cannot identify the next hop.  However, Regmi teaches when data is received, the data plane processes the data and can send it to the next hop, or forward the data to the control plane (i.e. next hop not identified); Paragraph 48 and Figure 2.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Tran to include sending the packet to the control plane when the data plane can’t determine the next hop as taught by Regmi.
	One would be motivated to make the modification such that the packet can be properly processed and forwarded onto the network as taught by Regmi; Paragraph 48.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Qiao et al. “Qiao” US 2019/0053104.

Regarding claim 9, Tran teaches the use of networking slicing and forward as discussed previously, however does not expressly disclose generating a slice ID to perform slice-based forwarding.  Qiao teaches a network slice ID is created and used in determining routing on packets; Paragraphs 121, 132 and 137.

	One would be motivated to make the modification such that packets can be properly routed as taught by Qiao; Paragraph 132.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Gopinath et al. “Gopinath” US 2020/0314029.

Regarding claim 12, Tran does not disclose the use of a Linux operating system with a container to perform operations.  However, Gopinath teaches a NFV platform which utilizes a hypervisor and forwarding functions; Paragraphs 48 and 51.  Further, the system includes Linux containers; Paragraph 75.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Tran to include Linux with a container as taught by Gopinath.
	One would be motivated to make the modification such that the system can properly perform NFC layer2/3 forwarding as taught by Gopinath Paragraph 48.

Regarding claim 13, Tran does not disclose the use of a container to perform operations.  However, Gopinath teaches a NFV platform which utilizes a hypervisor and forwarding functions; Paragraphs 48 and 51.  Further, the system includes Linux containers; Paragraph 75.

	One would be motivated to make the modification such that the system can properly perform NFC layer2/3 forwarding as taught by Gopinath Paragraph 48.

Regarding claim 14, Tran does not disclose a virtual machine executing on a hypervisor.  However, Gopinath teaches a NFV platform which utilizes a hypervisor and forwarding functions; Paragraphs 48 and 51.  Further, the system includes Linux containers; Paragraph 75.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Tran to include virtual machine and hypervisor s taught by Gopinath.
	One would be motivated to make the modification such that the system can properly perform NFC layer2/3 forwarding as taught by Gopinath Paragraph 48.

Regarding claim 15, Tran does not disclose a virtual machine executing on a hypervisor which executes a subset of forwarding operations.  However, Gopinath teaches a NFV platform which utilizes a hypervisor and forwarding functions; Paragraphs 48 and 51.  Further, the system includes Linux containers; Paragraph 75.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Tran to include virtual machine and hypervisor s taught by Gopinath.
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRANDON M RENNER/           Primary Examiner, Art Unit 2419